The opinion of the court arrives at a result to be desired without recourse to the cumbersome procedure implied by section 40, chap. 67, Laws of Utah 1919, but I cannot subscribe to part of the reasoning by which the result is obtained. The question is: Should the appellants be required to resort to said section 40 for a redetermination of their water rights, or may the decree filed on March 31, 1927, be considered as still subject to change for the purpose of determining priorities on February 6 and March 7, 1932, both of which dates were within five years of the entry of the original decree? This depends on whether such decree was on March 31, 1927, final as to priorities or whether it reserved to the court jurisdiction to make amendments as to the dates of priority. The decree reserved the right for a period of five years to make changes in the decree as to the duty of water on the lands of the various water users and to make "minor" corrections which should be found necessary. I assume, without deciding, that the court had the right to retain jurisdiction to make changes in the matters specified. But such right would be coextensive with the power reserved. The district court reserved the right to make "minor" corrections, not major ones. The court's opinion reasons that the word "minor" is indefinite and that it is oft-times difficult to tell what is minor and what is major; that they are comparative terms depending on circumstances. To this I agree. The court then proceeds to strike the word "minor" from the decree, evidently because it is difficult to tell what is minor and what is major, and thus leave the decree as if it retained jurisdiction to make *Page 372 
not only minor but any and all corrections. To this I cannot agree.
Many times in judgments and statutes we have elastic and indefinite words. Within a certain zone of fact situations, it is very difficult to say whether the Legislature or court intended such situations to come under the indefinite word. Thus section 105-8-4, R.S. Utah 1933, states in part, "When a public offense is committed near the boundary of two or more counties the jurisdiction is in any of such counties." It may be difficult, for instance, to know whether an offense committed one mile away is "near" such boundary as meant by the Legislature, but it is not difficult to say that fifty miles is not "near" and that ten feet is "near." By the same token, we may have some changes in the decree of March 31, 1927, which any one can say are "minor" and which any one could say were "major" and some within the zone where opinions as to whether they were major or minor could reasonably differ. But minds could not reasonably differ on the point that a change in date of priority is a major change. The date of priority of a water right goes to the very heart of the right. I think no one could say it was minor especially where a change in the date would affect other rights as in this case. Therefore, the word "minor" must remain in the decree to exclude reconsideration of those matters in regard to which there is no doubt but that they are major; and this matter of rearranging priorities is such a matter.
I do not think we can ignore the word because in some cases it may be difficult to know whether a matter is major or minor. The point in this case is that the matter of priorities is undoubtedly not "minor," and hence as to such matter the decree of March 31, 1927, was final. Being final, it could not be changed. Otherwise I wonder how the other water users could ever know when their rights were finally adjudicated. At least they would not know within five years. And if it becomes final only after five years, was there still an appeal from such decree up to six months after March 31, *Page 373 
1932? The priorities of the appellants were settled as of March 31, 1927.
I therefore dissent from this portion of the opinion.